           Case 2:18-cv-03844-JD Document 9 Filed 01/25/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 HELEN SWARTZ,                                               CIVIL ACTION
                          Plaintiff,

                v.

 HYATT CORPORATION,                                          NO. 18-3844
              Defendant.

                                           ORDER

       AND NOW, this 22nd day of January, 2019, it having been reported that the issues

between the parties in the above action have been settled and upon Order of the Court pursuant

to the provisions of Rule 41.1(b) of the Local Rules of Civil Procedure of this Court, IT IS

ORDERED that the above action is DISMISSED WITH PREJUDICE, by agreement of

counsel, without costs.

       IT IS FURTHER ORDERED that the Court RETAINS jurisdiction over the case for

the purpose of enforcing the settlement.

       IT IS FURTHER ORDERED that the Preliminary Pretrial Telephone Conference

scheduled for January 24, 2019, is CANCELLED.

                                                     BY THE COURT:

                                                     /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.
